Case 1:19-cv-11074-TLL-EAS ECF No. 18 filed 09/14/20               PageID.1433      Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION

PATRICIA BREIDENICH,

                      Plaintiff,                           Case. No. 19-11074

v.                                                         Honorable Thomas L. Ludington
                                                           Magistrate Judge Elizabeth Stafford
COMMISSIONER OF SOCIAL SECURITY,

                  Defendant.
__________________________________________/

ORDER ADOPTING REPORT & RECOMMENDATION, GRANTING DEFENDANT’S
 MOTION FOR SUMMARY JUDGMENT, DENYING PLAINTIFF’S MOTION FOR
     SUMMARY JUDGMENT, AND AFFIRMING THE DECISION OF THE
                        COMMISSIONER

       Born May 30, 1969, Breidenich was 44 years old at the time of her alleged onset date of

November 1, 2013. ECF No. 6-3 at PageID.48. She submitted her application for benefits in

October 2016. Id. at PageID.37. Breidenich had previous work as a fast food worker and a

secretary. Id. at PageID.48. She claimed to be disabled from multiple sclerosis (MS), fatigue and

numbness and tingling in all her extremities. ECF No. 6-3 at PageID.109–110. After the

Commissioner initially denied her disability application, Breidenich requested a hearing, which

took place in December 2017, and during which she and a vocational expert (VE) testified. ECF

No. 6-2 at PageID.55–106. In a May 2018 written decision, the ALJ found Breidenich not disabled.

Id. at PageID.37-50. The Appeals Council denied review, making the ALJ’s decision the final

decision of the Commissioner, and Breidenich timely filed for judicial review. Id. at PageID.23-

26; ECF No. 1.

       The matter was referred to Magistrate Judge Elizabeth Stafford. ECF No. 2. The parties

filed cross motions for summary judgment. ECF Nos. 14, 16. On August 24, 2020, Judge Stafford
Case 1:19-cv-11074-TLL-EAS ECF No. 18 filed 09/14/20                  PageID.1434       Page 2 of 2




issued her report, recommending that Defendant’s motion for summary judgment be granted, that

Plaintiff’s motion for summary judgment be denied, and that the decision of the commissioner be

affirmed. ECF No. 17.

        Although the magistrate judge’s report states that the parties to this action could object to

and seek review of the recommendation within fourteen days of service of the report, neither party

timely filed any objections. The election not to file objections to the magistrate judge’s report

releases the Court from its duty to independently review the record. Thomas v. Arn, 474 U.S. 140,

149 (1985). The failure to file objections to the report and recommendation waives any further

right to appeal. Id.

        Accordingly, it is ORDERED that the magistrate judge’s report and recommendation, ECF

No. 17, is ADOPTED.

        It is further ORDERED that Defendant’s Motion for Summary Judgment, ECF No. 16, is

GRANTED.

        It is further ORDERED that Plaintiff’s Motion for Summary Judgment, ECF No. 14, is

DENIED.

        It is further ORDERED that the findings of the Commissioner are AFFIRMED.


Dated: September 14, 2020                                     s/Thomas L. Ludington
                                                              THOMAS L. LUDINGTON
                                                              United States District Judge




                                                -2-
